NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN OLIVER SNOW,                               No. 18-16577

                Plaintiff-Appellant,            D.C. No. 3:14-cv-00290-RCJ-VPC

 v.
                                                MEMORANDUM*
DAVID MAR; E.K. McDANIEL, Warden,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Robert C. Jones, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Nevada state prisoner John Oliver Snow appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s summary judgment and decision on



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
qualified immunity. Long v. City & County of Honolulu, 511 F.3d 901, 905 (9th

Cir. 2007). We may affirm on any basis supported by the record, Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      The district court properly granted summary judgment for defendant Dr. Mar

on the basis of qualified immunity because it would not have been clear to every

reasonable official that the course of Dr. Mar’s treatment of Snow’s medical

conditions was unlawful under the circumstances. See Ashcroft v. al-Kidd, 563
U.S. 731, 741 (2011) (discussing qualified immunity and noting that a right is

clearly established only if “every reasonable official would have understood that

what he is doing violates that right” (citation and internal quotation marks and

alterations omitted)).

      Summary judgment was proper for defendant McDaniel because Snow

failed to raise a genuine dispute of material fact as to whether McDaniel personally

participated in the alleged deprivation of Snow’s rights. See Jones v. Williams,

297 F.3d 930, 934 (9th Cir. 2002) (liability under § 1983 requires showing of

personal participation in the alleged rights deprivation).

      The district court did not abuse its discretion by denying Snow’s motions for

appointment of counsel because Snow failed to demonstrate exceptional

circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and factors for appointment of counsel).


                                          2                                    18-16577
      The district court did not abuse its discretion by denying Snow’s motion

for appointment of expert witnesses or an investigator because the district court’s

qualified immunity determination did not require analysis of technical evidence or

complex issues and there is no statutory authorization for a court-appointed

investigator for civil litigants proceeding in forma pauperis. See Fed. R. Evid. 706

(governing court-appointed expert witnesses); Vizcaino v. Microsoft Corp., 290
F.3d 1043, 1051 n.7 (9th Cir. 2002) (district court’s decision whether to appoint an

expert is discretionary). We reject as without merit Snow’s contention that the

district court issued a medical opinion.

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990). Nor do we consider matters not

specifically and distinctly raised and argued in the opening brief. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellees’ motion to strike certain exhibits to Snow’s reply brief (Docket

Entry No. 28) is denied.

      AFFIRMED.




                                           3                                   18-16577